HALL, Justice
(dissenting):
The opinion as circulated would dispose of the case on a point neither raised below nor on appeal. Such represents an unwarranted departure from the traditional rules of appellate review and may well work a substantial injustice since neither of the parties have been afforded an opportunity to argue or brief the issue.
I am also not persuaded that there is any lack of substantial, competent evidence in the record to support the judgment of the trial Court.
I would affirm.
WILKINS, J., concurs in the views expressed in the dissenting opinion of HALL, J.